                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION



HELEN J. VIRGIL                                                                          PLAINTIFF

V.                                                                         NO. 1:17CV00119-JMV

COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the court are Plaintiff’s motion [23] for attorney fees pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [24]. For the reasons

set out below, the motion will be granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [22] dated

September 14, 2018, this court reversed and remanded this case to the Commissioner for further

proceedings. Plaintiff now seeks attorney fees in the amount of $5,424.30 for attorney work

before this court plus $50.29 for travel expenses on the grounds that Plaintiff was the prevailing

party and the Commissioner’s position was not substantially justified. Defendant indicates she

has no objection to the requested award. Nevertheless, Defendant points out that any award

should be made payable to Plaintiff, instead of counsel, in accordance with the Supreme Court’s

decision in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521 (2010).

          The court, having thoroughly considered the motion, the response, and the applicable

law, finds the requested award is reasonable, and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
       That the Acting Commissioner shall promptly pay to Plaintiff a total of $5,474.59 in

attorney fees and expenses for the benefit of counsel for Plaintiff.

       This 26th day of November, 2018.



                                                                       /s/ Jane M. Virden
                                                                        U. S. MAGISTRATE JUDGE




                                                2
